DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 12/17/2020 in response to the Non-Final Office Action dated 07/21/2020.
Claims 14-15 have been previously canceled.  Claims 1-13 and 16-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG  (US 2014/0228017) in view of YIU (US 2015/0215840).
Regarding Claim 1, CHANG discloses a method for a user equipment, UE, device to perform measurements in order to assess network performance (see FIG. 5), the method comprising: 
receiving configuration information at the UE device ([0066], “the eNB 100 controls the radio communication unit 110 … transmit the measurement configuration information to the UE 200”), the configuration information providing information for controlling service specific measurements for at least one radio bearer ([0066], “the measurement configuration information may include information instructing periodic reporting related to QoS”, wherein controlling the reporting would indicate controlling the measurement first) and for controlling tagging of measurement reports by the UE device with at least one of a service data flow and an indication that the measurement relates to a multiplicity of service data flows ( [0075], “the QoS report information may be generated for each application”, “QCI-required threshold”; see FIG. 4, wherein each/group application is identified by a QCI, thus, the QCI is tagging information, and further some QCIs may also relate to a multiplicity of service data flows, see, for example,  each of QCI=7-9 is corresponding to several different data flows, i.e., web browsing, e-mail, and data downloading, so the QCIs are also an indication that the measurement relates to a multiplicity of service data flows); and
configuring, performing and reporting the measurements on the at least one radio bearer (FIG. 5, wherein step in S100 perform measurement configuration processing = configuring, in step S102, measure QoS parameters = performing and in steps S105, S106 and S107 = reporting, wherein a QCI class represents a radio bearer).
CHANG fails to disclose:
a service data flow identifier, and at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer.
However, YIU teaches: 
a service data flow identifier ([0043], TABLE 2, “application mapping”, wherein each application or service flow has a unique number to be identified), and at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer ([0041], TABLE 1, wherein each QCI is for a service radio bearer, for example, QCI = 6 or 8, the service flows include  web browsing, e-mail and file sharing or file download etc., note that, receiving e-mail and file download are downlink service flows and thus it would have been obvious to have a SDF measurement performed for one direction traffic, i.e., downlink for a certain period of time, and thus according to TABLE 2, YIU illustrates that at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer; see [0026], “multiple TFTs can be configured for a single bearer”; [0053], “the flows with EPS bearers”; see also [0035], “RRC layer 206 can provide functions that include broadcasting system information related to non-access stratum (NAS) or access stratum (AS), … configuring of radio bearer …  QoS management and UE measurement reporting”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YIU to the method of CHANG, such that modified CHANG would use an SDF identifier for configuring, performing and reporting the measurements on the at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer, in order to characterize the QoS performance of different application service data flows, for example, the prioritization of non-real-time data (i.e., most typically TCP-based services/applications) of MPS subscribers as identified by a QCI value for aggregated uplink/downlink data flows as suggested by YIU (see [0041], TABLE 1, note section).

Regarding Claim 2, modified CHANG discloses the method of claim 1. 
modified CHANG discloses wherein the measurements are collected at an EPS Bearer level (YIU: [0053], “EPS bearer”). 

Regarding Claim 3, modified CHANG discloses the method of claim 1. 
CHANG discloses the method of claim 1 characterized in that the service specific measurements are fully or partially configured, collected, or reported as part of a minimization of drive test, MDT, feature ([0010], “a method used in a mobile communication system supporting MDT (Minimization of Drive Tests)”). 

Regarding Claim 4, modified CHANG discloses the method of claim 1. 
CHANG discloses wherein the configuration information is included within a measurement configuration information element ([0066], “measurement configuration information for the UE 200”). 

Regarding Claim 5, modified CHANG discloses the method of claim 4. 
modified CHANG discloses wherein the configuration message is one of a radio resource control message and a session management message (YIU: [0035], “RRC layer 206 can provide functions that include broadcasting system information related to non-access stratum (NAS) or access stratum (AS), … configuring of radio bearer …  QoS management and UE measurement reporting”). 

Regarding Claim 6, modified CHANG discloses the method of claim 4. 
CHANG discloses wherein the configuration information comprises at least one of a definition of measurements to be performed by the UE (FIG. 5, [0068], “the controller 260 measures the QoS parameters for the currently executed application”). 

Regarding Claim 7, modified CHANG discloses the method of claim 6. 
CHANG discloses wherein the reporting criteria provide trigger information when a particular event occurs (FIG. 5, step S104, [0073], “the controller 260 generates, as the QoS report information, information indicating the QCI class (any one of 1 to 9) which does not satisfy the QCI-required threshold and/or information indicating any of the QoS parameters (the packet transmission delay and the packet loss rate) which does not satisfy the QCI-required threshold”; see [0108], “instructing reporting triggered when the QCI-required threshold is not satisfied”).

Regarding Claim 8, modified CHANG discloses the method of claim 7. 
CHANG discloses: wherein the particular event is at least one of an average data rate exceeding a threshold, an average data rate falling below a threshold, a buffer level exceeding a threshold, and a buffer level falling below a threshold ([0073], “the controller 260 generates, as the QoS report information, information indicating the QCI class (any one of 1 to 9) which does not satisfy the QCI-required threshold and/or information indicating any of the QoS parameters (the packet transmission delay and the packet loss rate) which does not satisfy the QCI-required threshold”; see FIG. 4, wherein the delay budget and lass rate are thresholds).

Regarding Claim 11,  CHANG discloses a radio access network equipment (see FIG. 2) configured to: 
generate a configuration message for service specific collection of measurements for a t least one radio bearer ([0066], “generating measurement configuration information for the UE 200, the eNB 100 controls the radio communication unit 110 … transmit the measurement configuration information to the UE 200 …the information may include information specifying an application or a beare ”); and
transmit the configuration message to a user equipment, UE, device ([0066], “the eNB 100 controls the radio communication unit 110 … transmit the measurement configuration information to the UE 200”), the configuration information providing information for controlling service specific measurements by the UE device with at least one of a service data flow and an indication that the measurement relates to a multiplicity of service data flows ([0075], “the QoS report information may be generated for each application”, “QCI-required threshold”; FIG. 5, step S106, QCI class; see FIG. 4, wherein each/group application is identified by a QCI, thus, the QCI is tagging information, and further some QCIs may also relate to a multiplicity of service data flows, see, for example,  each of QCI=7-9 is corresponding to several different data flows, i.e., e-mail, and data downloading, so the QCIs are also an indication that the measurement relates to a multiplicity of service data flows); and
the configuration message configuring, performing and reporting the measurements on the at least one radio bearer (FIG. 5, wherein step in S100 perform measurement configuration processing = configuring, in step S102, measure QoS parameters = performing and in steps S105, S106 and S107 = reporting, wherein a QCI class represents a radio bearer).
CHANG fails to disclose:
a service data flow identifier, and at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer.
However, YIU teaches: 
a service data flow identifier ([0043], TABLE 2, “application mapping”, wherein each application or service flow has a unique number to be identified), and at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer ([0041], TABLE 1, wherein each QCI is for a service radio bearer, for example, QCI = 8, the service flows include web browsing, e-mail and file sharing or download etc., note that, receiving e-mail and file download are downlink service flows and thus it would have been obvious to have a SDF measurement performed for one direction traffic, i.e., downlink for a certain period of time, and thus according to TABLE 2, YIU illustrates that at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer; see [0026], “multiple TFTs can be configured for a single bearer”; [0053], “the flows with EPS bearers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YIU to the method of CHANG, such that modified CHANG would use an SDF identifier for configuring, performing and reporting the measurements on the at least one radio bearer for at least two downlink service data flows, SDFs, per radio bearer, in order to characterize the QoS performance of different application service data flows, for example, the prioritization of non-real-time data (i.e., most typically TCP-based services/applications) of MPS subscribers as identified by a QCI value for aggregated uplink/downlink data flows as suggested by YIU (see [0041], TABLE 1, note sectio

Regarding Claim 16, modified CHANG discloses the method according to claim 1. 
modified CHANG discloses wherein measurement reports of the SDFs are tagged with an indicator to indicate whether the report relates to a single service or multiple services (CHANG: FIG. 5, step S106, wherein the report is tagged with QCI, FIG. 4, wherein QCI indicates a single service or multiple services; see YIU, TABLES 1-2).

Regarding Claim 18, the method of Claim 18 recites the same claim limitations of Claim 1, thus Claim 18 is rejected based on the same rationales as set forth for rejection of Claim 1.
  
Regarding Claim 19, the method of Claim 19 recites the same claim limitations of Claim 1, thus Claim 19 is rejected based on the same rationales as set forth for rejection of Claim 1.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG and YIU as applied in Claim 1, and further in view of MITSUI (US 2018/0160416 A1).
Regarding Claim 9, modified CHANG discloses the method of claim 4. 
modified CHANG does not disclose wherein the configuration information provides information on performing measurements in the event that multiple radio access technologies are employed. 
	However, MITSUI teaches:
wherein the configuration information provides information on performing measurements in the event that multiple radio access technologies are employed (FIG.6, [0181], “an eNB 200-1 transmits, to the UE 100, configuration information on an MDT (Minimization of Drive Test) … the setting information is configuration information on a storage type MDT (Logged MDT)”,  [0182], “in the Logged MDT, the UE 100 in the RRC idle state performs measurement of a radio environment according to a measurement parameter configured from a network (eNB 200-1), and stores a result of the measurement, together with location information and time information, as a measurement data”,  [0183], “The configuration information includes control information for designating the AP 300 that is a target to be reported on the AP 300”, [0190], “the measurement result includes a measurement result on the radio signal of the AP 300”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MITSUI as mentioned above to the method of CHANG, in order to provide a method to support a cellular/WLAN radio interworking technology and to allow a user terminal in an RRC connected state or an RRC idle state for performing a bidirectional traffic switching (network selection and traffic steering) between an E-UTRAN and a WLAN, for example, the eNB 200 receiving the report from the UE 100 based on an MDT determines whether or not the reported AP 300 is an AP which serves as a candidate of a traffic switching destination, in a case where the base station cannot appropriately grasp the candidates of the wireless LAN access point, as suggested by MITSUI ( [0002], [0046], [0172], [0183] and [0190]).

Regarding Claim 10, modified CHANG discloses the method of claim 1. 
modified CHANG does not disclose wherein results of the measurements are tagged with at least one identifier specifying the type of the access system that the collected measurements relate to.
However, MITSUI teaches:
wherein results of the measurements are tagged with at least one identifier specifying the type of the access system that the collected measurements relate to ([0061], “the radio terminal reports, to the base station, identification information of a network to which the predetermined wireless LAN access point belongs in addition to the identification information of the predetermined wireless LAN access point”, [0079], “a report including the AP identifier and a cell identifier that is identification information of a cell detected when the wireless LAN access point is detected, from the radio terminal”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MITSUI as mentioned above to the method of CHANG, in order to provide a method to support a cellular/WLAN radio interworking technology and to allow a user terminal in an RRC connected state or an RRC idle state performs a bidirectional traffic switching (network selection and traffic steering) between an E-UTRAN and a WLAN, for example, the eNB 200 receiving the report from the UE 100 based on an MDT determines whether or not the reported AP 300 is an AP which serves as a candidate of a traffic switching destination, in a case where the base station cannot appropriately grasp the candidates of the wireless LAN access point, as suggested by MITSUI ( [0002], [0046], [0172], [0183] and [0190]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG and YIU as applied in Claim 1, and further in view of PELLETIER (US 2016/0309379 A1).
Regarding Claim 12, modified CHANG discloses the method of claim 1.
modified CHANG does not disclose: 
the method of claim 1 characterized in that messages are exchanged between a non access stratum layer and a radio resource control layer, for the purpose of at least one of measurement configuration, measurement operation control, measurement collection, and measurement reporting.
However, PELLETIER teaches:
characterized in that messages are exchanged between a non access stratum layer and a radio resource control layer, for the purpose of at least one of measurement configuration, measurement operation control, measurement collection, and measurement reporting (FIGS.7-8, wherein there are signaling message exchanges between a non-access stratum layer and a RRC layer within WTRU, between MME and eNB, and between a NAS layer and PDCP radio bearers, [0147], “The WTRU in RRC CONNECTED mode in the primary layer may receive control signaling that may configure one or more aspects of a secondary connection. The configuration may enable the WTRU to establish routing between a gateway that may handle traffic for the secondary layer”, [0148], “The signaling may be L3 (e.g., RRC) signaling or higher layer (e.g., NAS) signaling, which may be transported in RRC PDUs or may use an IP from a configuration server”, [0291], “Trace Reference, Trace Type”; [0307], “The configuration may be received by RRC and may include a NAS message received from the MME … may also include policies for uplink traffic, such as packet filters, as well as parameters related to inter-arrival time, bit rate and QoS level; [0308], “the WTRU may initiate measurements (if configured) and/or system information acquisition”, see FIG.10  for an example message flow for bearer establishment).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of PELLETIER as mentioned above to the method of CHANG, in order to support layered connectivity in both WTRU RRC idle and RRC connected mode, for example, to establish policies for uplink traffic and measurement configuration, such as packet filters, as well as parameters related to inter-arrival time, bit rate and QoS level based on control signaling received by RRC or a NAS message received from the MME, to establish routing between a gateway that may handle traffic for the secondary layer based on received signaling for EPS bearer traffic  as suggested by PELLETIER ( [0145]-[0148], [0307]-[0308]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG, YIU and PELLETIER as applied in Claim 12, and further in view of LEE (US 2019/0007855).
Regarding Claim 13, modified CHANG discloses the method of claim 12. 
modified CHANG does not disclose: 
the method characterized in that at least one of inter-layer measurement coordination, inter-layer measurement planning, inter-layer measurement consolidation, and inter-layer measurement reporting takes place at one of a non access stratum layer and a radio resource control layer, preferably at the radio resource control layer.
However, LEE teaches:
the method characterized in that at least one of inter-layer measurement coordination, inter-layer measurement planning, inter-layer measurement consolidation, and inter-layer measurement reporting takes place at one of a non access stratum layer and a radio resource control layer, preferably at the radio resource control layer ([0086], “the UE may transmit an UL packet delay measurement result to the eNB … The UL packet delay measurement result can be transmitted by RRC/PDCP/RLC/MAC/PHY signaling”, see FIG.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LEE as mentioned above to the method of CHANG, such that modified CHANG would generate a measurement report based on a QCI as a service flow identifier of each of service data flows and based on a plurality of PDCP SDUs from radio bearers associated with the QCI during the measurement period,  in order to increase reliability of an UL packet delay measurement report as suggested by LEE ( see [0011], [0094] and [0108]-[0110]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG and YIU as applied in Claim 1, and further in view of LEI (US 2016/0219465 A1).
Regarding Claim 17, modified CHANG discloses the method according to claim 1.
CHANG discloses:
 wherein the UE device is configured to tag measurements when an SDF is from one access system (FIGS. 4-5, wherein the QCI is the tag).
modified CHANG does not disclose
to tag measurements when an SDF is switched from one access system to another access system.
However, LEI teaches: 
to tag measurements when an SDF is switched from one access system to another access system (FIGS.1 and 3, [0048], “based on the UE's measurement report, and possibly based on an indication of "SRVCC operation possible", the source E-UTRAN decides to trigger a SRVCC handover to the GERAN upon detection of presence of a QCI=5 bearer (IMS signaling) or a QCI=1 bearer (IMS voice) set up for this UE …”, wherein the measurement is tagged based on QCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LEI as mentioned above to the method of CHANG, such that modified CHANG would tag measurements when an SDF is switched from one access system to another access system as taught by LEI when the SDF is not changed based on its QCI before and after an handover during a signaling flow of the single radio voice call continuity (SRVCC), in order to support a SRVCC handover from the PS domain to the CS domain during a non steady state of a session (LEI: [0017]), and the combination would support a UE based MDT measurement, for example, during a SVRCC handover, for analyzing network performance (CHANG: [0039], [0049])
  
Response to Arguments
Previous objection to specification under 35 U.S.C. 132(a) has been withdrawn. 
Previous rejection of Claims 1-13 and 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
Applicant's arguments filed on 12/17/2020 have been fully considered, but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUIHUA ZHANG/Primary Examiner, Art Unit 2416